Exhibit 10.92

 

AMENDMENT AND RECONFIRMATION OF SUPPLEMENTAL INDEMNIFICATION AGREEMENT

 

THIS AMENDMENT AND RECONFIRMATION OF SUPPLEMENTAL INDEMNIFICATION AGREEMENT
(this “Agreement”) is entered into effective as of December 12, 2008, by and
between FX ENERGY, INC., a Nevada corporation (the “Corporation”), and DENNIS B.
GOLDSTEIN (“Goldstein” or “Indemnitee”), based on the following premises.

 

Premises

 

A.         The Corporation has the power and authority pursuant to its Restated
Articles of Incorporation (“Articles”) to engage in any lawful act for which
corporations may be organized under the laws of the state of Nevada. Further,
Section 78.060 of the Nevada Revised Statutes states that corporations may, at
any time, exercise these rights, privileges, and powers consistent with the
purposes and objects for which the corporation is organized and that the
corporation is empowered to make contracts.

 

B.         Goldstein is currently a director of the Corporation, which agreed to
indemnify, protect, and defend Goldstein and hold him harmless pursuant to that
certain Indemnification Agreement effective December 9, 2004 (the “Director
Indemnification”). Effective December 12, 2008, Goldstein and the Corporation
terminated the Director Indemnification and entered into a new agreement
pursuant to which the Corporation has agreed to indemnify, protect, and defend
Goldstein and hold him harmless (the “Corporate Indemnity”).

 

C.         As a requirement of his professional association with the law firm of
Jeffer, Mangels, Butler & Marmaro, LLP (the “Law Firm”), Goldstein has agreed to
indemnify, protect, defend, and hold the Law Firm, and its partners, employees,
and representatives harmless from and against any and all claims made or
asserted against the Law Firm and its partners, employees, and representatives
on account of an act or omission of Goldstein performed for the Corporation,
whether or not such action could be considered as legal advice (the “Goldstein
Indemnification”), as set forth in Recital F to that certain Supplemental
Indemnity Agreement (as defined below).

 

D.         Goldstein and the Corporation are also parties to that certain
Supplemental Indemnity Agreement effective December 9, 2004 pursuant to which
the Corporation has agreed to further indemnify, protect, and defend Goldstein
and hold him harmless from and against any and all losses, claims, damages,
expenses, liabilities, judgments, fines, penalties and actions arising out of or
related to the Goldstein Indemnification (the “Supplemental Indemnity
Agreement”).

 

E.         In light of the fact that Goldstein and the Corporation have
terminated the Director Indemnification and entered into the Corporate
Indemnity, they desire to amend and reconfirm the Supplemental Indemnity
Agreement.

 

Agreement

 

NOW, THEREFORE, for and in consideration of these premises, which are
incorporated herein by reference, and the mutual promises and covenants
contained herein, the Corporation and Indemnitee do hereby covenant and agree as
follows:

 

--------------------------------------------------------------------------------

              1.          Acknowledgement of the Corporate Indemnity. All
references in the Supplemental Indemnity Agreement to the Director
Indemnification are amended to refer to the Corporate Indemnity and all
subsequent amendments thereto.

 

2.          Reconfirmation of Supplemental Indemnity Agreement. Goldstein and
the Corporation agree and confirm that notwithstanding thefact that they have
terminated the Director Indemnification and enteredinto the Corporate Indemnity,
the Supplemental Indemnity Agreement continues in full force and effect in
accordance with its terms and conditions, except as expressly amended by this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective on and as of the day and year first above written.

 

 

Corporation:

 

 

 

 

 

FX ENERGY, INC.

 

 

 

 

 

By: /s/ David N. Pierce

 

 

David N. Pierce, President

 

 

 

 

Indemnitee:

 

 

 

 

 

/s/ Dennis B. Goldstein

 

 

DENNIS B. GOLDSTEIN

 

 

2

 



 

 